Citation Nr: 1116945	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected left knee disability.  

2.  Entitlement to a total rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He received numerous awards including the Purple Heart.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision in which the RO, in part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for cervical spine disability.  The Veteran perfected an appeal of that decision.  

In a September 2007 Board decision, the Veteran's claim was reopened and remanded for further development.  The claim was returned to the Board in January 2010 and was remanded again for further development.   The Board finds that the RO substantially complied with the January 2010 remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with).

The Veteran testified at a hearing before a Decision Review Officer at the RO in April 2004.  A transcript of that hearing has been reviewed and associated with the claims file.




FINDINGS OF FACT

1.  A cervical spine disability has not been shown to be related to any incident of service or to the Veteran's service-connected left knee disability.

2.  The Veteran's service connected disabilities do not render him unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  

CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in, or aggravated by, active service, and a cervical spine disability is not proximately due to, or the result of, service-connected left knee disability.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection, he was provided notice of the VCAA in June 2003.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in October 2007, pertaining to the downstream disability rating and effective date elements of his claims.  This October 2007 letter also provided the Veteran with notice as to what was required in order to support his claim for a TDIU.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, the RO readjudicated the claims and issued a December 2010 Supplemental Statement of the case (SSOC). Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, private medical records, VA examinations and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

II.  Analysis
A.  Applicable Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

B.  Cervical Spine Disability 

The Veteran has alleged that he has developed a cervical spine disability as a result of his military service, to include as secondary to his service-connected left knee disability.  

A July 1969 service treatment record shows that the Veteran was treated for neck pain.  It was noted that he was treated last week and was improving.  His problem was noted to be appearing to resolve.  

The Veteran's July 1969 separation examination report shows that upon clinical evaluation the Veteran's spine was normal.  

A May 1996 VA examination report shows that the Veteran stated that in 1969 his knee gave out and he fell, hurting his neck and back.  He has had stiffness of the neck since then with a cracking sensation and persistent pain.  He was treated for neck and back pains initially and was given pain pills.  He was told that the symptoms would be there for the rest of his life and would just have to tolerate the problem.  He stated that since then he has had pain in the neck, especially in the morning with stiffness and the stiffness appears to be progressively more the last few years.  He stated that he is much better at the end of the day and that the pain is mainly across the shoulder and on moving the neck he could hear some audible sound.  Examination showed that the Veteran had good range of motion of the neck in all directions.  There were no areas of tenderness or swelling.  No redness and no evidence of acute inflammation at this time.  X-ray of cervical spine done in May 1996 showed very mild narrowing C4-C5, C5-C6 disc spaces with marginal osteophytes narrowing the left C4-C5, C5-C6 foramen and right C4-C5 foramen.  Impression given was mild cervical spondylosis with foraminal narrowing.  

A November 1998 VA treatment record shows that the Veteran complained of pain in the neck and numbness of the left side of the body with on and off weakness.  Upon physical examination degenerative joint disease of vertebrae especially in the neck was noted.  

A December 1998 VA treatment record shows that the Veteran complained of exacerbation of chronic cervical and low back pain not radiating into lower extremities.  The Veteran has long standing history of cervical back pain.  It was noted that past cervical spine x-rays showed cervical spondylosis.  

A December 1998 VA examination report indicates that the Veteran stated that in June 1969 he took a fall due to his left knee giving out on him which resulted in neck pain.  The examiner noted that the Veteran was "quite emphatic that his neck pain occurred secondary to his left knee problem."  The Veteran reported having daily neck pain.  

A December 1998 x-ray of the cervical spine shows that a comparison was made with the previous examination in 1996.  X-rays showed some continued posterior proliferative changes at the C4-5 level.  There was osseous proliferation indenting the intervertebral foramen most mark left side at C5-6.  The impression noted was prominent posterior proliferative changes at C4-5 and osseous proliferation indenting the intervertebral foramen left side of C5-6.  

A July 2003 VA treatment record shows that the Veteran complained that his neck was bothering him and that he was in chronic pain.  

A November 2003 VA rheumatology consult note shows that the Veteran reported an occasion when the left knee went out and he fell backwards on the ground.  He reported this is the basis for the neck pain.  The impression noted was c-spine questionably related to trauma.  

The Veteran testified at an April 2004 regional office hearing and stated that he thought that on June 13, 1969, the Veteran was walking up the stairs and he fell backward and injured his neck.  The representative stated that this is not a secondary condition to his service-connected disabilities-this is a direct service connection claim.  The Veteran testified that when he turns his head he starts to feel pain.  

An August 2009 VA examination report shows that the Veteran reported injuring his neck in a fall on June 13, 1969, when he was shot in the left knee.  His knee gave out, he fell backwards, and hit his neck.  He has some medical notes from the time of the injury which shows he was diagnosed with muscle spasms basically of the upper back and the posterior neck muscles.  This is dated June 23, 1969, and indicates that he "fell backward while going downstairs and since has been having symptoms of upper back muscle and posterior neck muscle spasms."  He was returned to duty and was able to execute his duties without further difficulty regarding his neck. 

The Veteran reported currently having dull aching "annoying" pain that is located in the midlines of his lower cervical spine.  He has only minimal discomfort in the paraspinal musculature on either side of the spine.  Most of the dull aching pain is in the lower cervical spine.  He rated the pain as 5 out of 10 and stated that it is basically present all of the time.  The Veteran reported intermittent flare-ups to 7 or 8 out of 10.  These flares do not occur frequently, probably three times a year.  When asked about what triggers the flares, he said that the flares "just happen."  The Veteran reported no associated symptoms.  He walks unaided and used no ambulatory assisted device.  He does not use any brace.  There is really no limit to how far he can walk.  He has never had any surgery on his neck and never had any injections on his neck.  No physician prescribed bed rest and no hospitalization was reported.  He did have some physical therapy from June to July of this year where they worked on some motion and stretching and other modalities and this reportedly relieved the pain somewhat.  

The Veteran reported living by himself in a home.  He stated that he has 2 additional rental properties.  He performs all of the maintenance on his own home on these rental properties and is able to perform all of his daily living activities without any assistance.  He does drive and reported being retired since 2003.  He worked several jobs over his lifetime.  Most recently he worked for 15 years in maintenance as a steel worker.  

Upon physical examination the Veteran was diagnosed with moderate arthritis and degenerative disc disease of the cervical spine.  The examiner opined that the etiology of the Veteran's cervical spine is degenerative in nature.  This means it is not caused by any one incident or any fall.  It is caused by repetitive use, which occurs over a lifetime of an individual.  He spent three years in the military, but he spent more than 40 years working in some demanding industries, including working maintenance, as a steel worker, and working on railroad cars.  These are heavy labor type jobs and put a lot of stress on the joints of the body, including the spine, specifically the cervical spine.  Degenerative disc disease and spinal arthritis is exceedingly common, and especially common in someone his age who has had a life of labor; in other words, someone who has worked a lot of labor intensive jobs is more likely to have arthritis of his cervical spine.  The symptoms that he is describing are all consistent with arthritis and degenerative disc of his cervical spine, and I attribute this to a degenerative process that has occurred over his lifetime due to the maintenance and labor jobs that he has worked.  

The examiner stated that the Veteran's cervical spine disability is not caused by or related to his left knee disability.  There is no one traumatic event that triggered the cervical spine arthritis that he is currently suffering from, so to link one episode in 1969 does not make sense.  This is really a process that has been going over the course of his lifetime aggravated by the labor jobs he has had.  So, therefore, I do not believe his cervical spine disability is connected or related to or caused as a result of his service connected knee disability.  

The Veteran has submitted various written statements which the Board has taken into consideration as well.  An October 2009 letter from the Veteran indicated that he has discomfort and pain in the neck which caused him to lose sleep.  

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.  

In the instant case there is evidence that Veteran currently suffers from a cervical spine disability.  However, there is not evidence of a nexus between the claimed cervical spine disability and the Veteran's military service or his service-connected left knee disability.  

Weighing against the Veteran's claim is the opinion of the August 2009 VA examiner.  The examiner opined that the etiology of the Veteran's cervical spine was degenerative in nature.  This means it is not caused by any one incident or any fall.  It is caused by repetitive use, which occurs over a lifetime of an individual.  He spent three years in the military, but he spent more than 40 years working in some demanding industries, including working maintenance, as a steel worker, and working on railroad cars.  These are heavy labor type jobs and put a lot of stress on the joints of the body, including the spine, specifically the cervical spine.  Degenerative disc disease and spinal arthritis is exceedingly common, and especially common in someone his age who has had a life of labor; in other words, someone who has worked a lot of labor intensive jobs is more likely to have arthritis of his cervical spine.  The symptoms that he is describing are all consistent with arthritis and degenerative disc of his cervical spine, and I attribute this to a degenerative process that has occurred over his lifetime due to the maintenance and labor jobs that he has worked.  

To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination report was the product of a thorough interview an examination of the Veteran, a review of the Veteran's claims file, and contains the above criteria, the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds this opinion to be highly probative.  

With respect to the question of whether the Veteran's cervical spine disability is related to his service-connected left knee disability the August 2009 VA examiner stated that the Veteran's cervical spine disability is not caused by or related to his left knee disability.  There is no one traumatic event that triggered the cervical spine arthritis that he is currently suffering from, so to link one episode in 1969 does not make sense.  This is really a process that has been going over the course of his lifetime aggravated by the labor jobs he has had.  So, therefore, I do not believe his cervical spine disability is connected or related to or caused as a result of his service connected knee disability.  

Also weighing against the Veteran's claim are the service treatment records which show that while the Veteran was treated for neck pain, he was not diagnosed with any cervical spine disability and the neck pain problem was noted to be appearing to resolve.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  This in conjunction with the July 1969 separation examination report, which showed that upon clinical evaluation the Veteran's spine was normal, tends to show that the Veteran's neck pain in-service was acute and transitory.  

In this case the Veteran has testified that he developed a cervical spine condition in-service and that his cervical spine disability has continued since that time.  The Veteran is competent to testify as to the onset and continuity of his symptomatology but the Board must determine the credibility of the Veteran's statements.  In this case, there is medical evidence of an in-service complaint of neck pain in July 1969.  But, there is no evidence the Veteran developed a diagnosed or identifiable cervical spine condition while on active duty.  In addition, the Veteran stated that his cervical spine pain symptoms have continued since he was in the military but the first medical record which references a cervical spine complaint is dated in 1996, over twenty-five years after the Veteran left active military duty.  More significantly, upon separation from service in July 1969 the Veteran's spine was found to be normal upon clinical evaluation.  

Thus, continuity of symptomatology is not demonstrated, and the contemporaneous lay and medical evidence may not be reasonably construed to find that the Veteran had continuing symptoms during active duty service which could be causally related to his current cervical spine disability.  In contrast, the fact that the Veteran did not then report any such symptoms strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a cervical spine disability since active duty service.  In other words, the Veteran's belated statements describing complaints of cervical spine pain since active duty service do not approach the probative weight and credibility of the lay and medical evidence contained in the service department records contemporaneous to that time.  This is so because, the contemporaneous lay and medical evidence of record reflects the Veteran's own statements given to health care professionals at the time of actual service department examination in the interim years between active duty service and the initial diagnosis after service.

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's claim of service connection for a cervical spine disability, to include as secondary to the service-connected left knee disability.  The evidence of record does not indicate that a cervical spine disability was incurred in service or was caused by his service-connected left knee disability.    

Consequently, in the absence of evidence linking a cervical spine disability, to service or to the service-connected left knee disability, the Board does not find that the competent medical evidence of record supports the Veteran's claim, and this claim must be denied.

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. § 4.16(a).  

In the instant case the Veteran has a combined rating of 80 percent with more than one disability rated at 40 percent.  Accordingly, with more than one disability rated at 40 percent and a combined rating higher than 70 percent, the Veteran meets the schedular criteria for a TDIU.  Thus, the question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

An October 2003 VA examination report shows that the Veteran stated that he worked in the labor industry for years until he retired in March 2003 due to the stress he tells me he experienced at his former place of work and chronic pain.  He informed the examiner that the new management placed undo stress on him and his fellow workers to the point that he felt that retiring was the only option left to him.  The Veteran reported keeping up the maintenance on his rental houses and walking to keep active.  

A September 2006 VA examination report shows that the Veteran states that he retired in 2003 secondary to the symptoms in his left shoulder, left knee, low back pain, and difficulty breathing and taking deep breaths.  

An August 2009 VA examiner opined that he did not believe that the Veteran was unemployable due solely to his service-connected disabilities.  He stated that he felt the Veteran could certainly work certain jobs.  The examiner noted that the Veteran has a job already.  He is a landlord who cares for 2 rental properties.  He does the labor and the maintenance for these properties himself, as well as keeps up his own home, so he is certainly capable of working.  Some would consider landlord a job in and of itself.  He is also certainly fit for all sorts of office-type work, desk-type work, and even easy maintenance-type work, which he is already doing on his own at his own house and at his rental properties.  The examiner concluded by saying he did not believe that the Veteran was unemployable due to his service-connected disabilities.  In fact, the examiner stated that he was employable.  

The Veteran submitted two written statements from G.K. The first letter indicated that G.K. has been the Veteran's contractor since 1980, performing roofing, siding, gutter work, windows and doors, insulation and general carpentry.  He stated that at no time has the Veteran assisted in this work or been seen to do any heavy lifting.  A separate letter stated that he, G.K., had witnessed the Veteran fall in his office, completely to the floor, due to leg buckling.  G.K. stated that as his contractor, he would not allow him to mount any ladders on job sites at his property due to liability and health concerns.  In conjunction with these written statements, the Veteran submitted various work orders and receipts showing that he has hired contractors to perform labor on his rental properties.  

As to the Veteran's recent statements that he does not perform maintenance on his rental properties, the Board finds that his statements to the October 2003 and August 2009 VA examiner s during examinations indicating that he performed maintenance on the properties, are entitled to more weight than those made in connection with the appeal of the denial of the claim for a TDIU.  

In addition, the opinion of the August 2009 VA examiner that the Veteran is not unemployable is highly probative.  The examination and review of the claims file were extensive, and the examiner explained his reasons for concluding that the Veteran was employable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the VA examiner's opinion weighs against the claim. 

In sum, the probative value of the medical evidence including statements of the Veteran made during VA examinations indicating that the Veteran was performing maintenance on his rental properties and that the Veteran retired, in part, because of the stress the new management was placing on workers, outweighs the probative value of the Veteran's statements in his appeal indicating that his symptoms from his service-connected disabilities cause unemployability.  The evidence tends to establish that the Veteran has not been a consistent historian.  To the extent that he asserts that he is unable to obtain and retain substantially gainful employment, he is not credible.  Furthermore, the August 2009 examiner found that Veteran was "certainly fit for all sorts of office-type work, desk-type work, and even easy maintenance-type work."

Given the above, the Board finds that the record fails to show that any of the Veteran's service-connected disabilities have caused him to be unable to obtain or retain substantially gainful employment.  For these reasons, the Board concludes that the record evidence establishes that the Veteran's service-connected disabilities, alone, do not prevent him from securing or following a substantially gainful occupation, and as such he does not meet the criteria for a TDIU.  Thus, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  








For the foregoing reasons, the preponderance of the evidence is against the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cervical spine disability, to include as secondary to his service-connected left knee disability, is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


